Citation Nr: 1231793	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  09-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Evaluation of asthmatic bronchitis, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Margo M. Cotman, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The appellant served on active duty from January 1954 to January 1958 and March 1958 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently transferred to the Columbia, South Carolina, RO.

The Veteran testified at a Board hearing in August 2009.  A transcript of the hearing has been associated with the record.

This case was remanded by the Board for further development in January 2010 and June 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of a rating higher than 30 percent disabling for asthmatic bronchitis.  The current rating contemplates FEV-1 of 56 to 70 percent of predicted value; FEV- 1/FVC of 56 to 70 percent; daily inhalational or oral bronchodilator therapy; or inhalational anti-inflammatory medication.  To warrant a higher rating, the evidence must show FEV-1 of 40 to 55 percent of predicted value; FEV-1/FVC of 40 to 55 percent; at least monthly visits to a physician for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

The Veteran was afforded a VA examination in relation to his claim in December 2011.  Although the VA examiner related that the Veteran's respiratory condition required the use of oral or parenteral corticosteroid medications, he failed to indicate the frequency of such use.  

The Board concludes that the medical evidence remains unclear as to the current severity of the appellant's service-connected asthmatic bronchitis.  Thus, additional development is necessary.  In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the examiner who conducted the December 2011 examination, if available, and request that he provide an addendum to his examination report clarifying the frequency of the Veteran's use of oral or parenteral corticosteroid medications.  The examiner should be informed that although he indicated in his examination report that the Veteran's disability required the use of oral or parenteral corticosteroid medications, he failed to complete the remaining section of the report which indicated the frequency of such use.  

2.  If the examiner who conducted the December 2011 examination is no longer available or if the December 2011 examiner deems another examination necessary, schedule the Veteran for a VA examination to determine the current severity of his asthmatic bronchitis.  The claims must be made available to the examiner for review in connection with the examination.  After reviewing the claims folder and the results of indicated diagnostic testing, the examiner should, to the extent possible, distinguish between the manifestations attributable to the appellant's service-connected asthmatic bronchitis and those attributable to his nonservice-connected COPD, to include indicating FEV-1 and FEV-1/FVC measurements attributable only to the service-connected bronchial asthma, if possible. 

The examiner should also state whether the appellant's service-connected asthmatic bronchitis, independent of his nonservice-connected COPD, is productive of periods of exacerbation or requires inhalational or oral bronchodilator therapy, inhalational anti-inflammatory medication, or systemic (oral or parenteral) corticosteroids or immuno-suppressive medications. 

If the examiner is unable to provide this information without resorting to speculation, he or she must explain the basis of such conclusion. 

3.  After conducting any additional indicated development, readjudicate the issue on appeal.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

